DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed reply and request for continuation filed February 3, 2021.
The reply amends claims 1, 3, 9, and 11.
The reply cancels claims 4-6, 12-14, and 17-20.
Claim 15 is amended by examiner’s amendment.
Claims 1-3, 7-11, 15, and 16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below that amends claim 15. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9 [[14]], wherein the offers to sell virtual items to the users on the client computing platforms are available during a defined period, the method further comprising: 
receiving parameters of the defined period from individual ones of users associated with one or more of the affiliations, such that the first user associated with the first affiliation defines the period during which the offers to sell virtual items to users associated with the first affiliation are available. 

Applicant’s representative, Otto Steinbusch, authorized these amendments via voicemail and email on February 10, 2021.

Conclusion
King et al. (“Video Game Structural Characteristics: A New Psychological Taxonomy,” Int J Ment Health Addiction (2010) 8:90–106) has been cited to show the state of the art with respect to maintaining virtual item inventories.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622